Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 02/11/2021.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, William Curry (Reg. No. 43,572), and examiner arranged a telephone interview on March 24, 2021 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claim 1 has been rewritten as follows:
(Currently Amended) An active content playback apparatus, comprising:
a storage storing active content including an active content header, embedded content including a condition and an intention of a producer or distributor of the active content for controlling a use of the active content with respect to digital rights management (DRM), an engine code configured to control a player program based on the condition and the intention, 
a memory temporarily storing data and program; and
a central processing unit loading the active content into the memory according to an execution request for the active content and controlling an execution through a process of the player program of the embedded content loaded into the memory by executing the engine code included in the active content;
wherein the central processing unit, which executes the engine code, calls the player program by comparing a condition variable stored in the active content and a condition, corresponding the condition of the embedded content, embedded in the engine code to execute the embedded content loaded into the memory and modifies the condition variable to store modified active content in the storage.

2.  (Canceled) 


3.  (Original) The apparatus of claim 1, wherein the central processing unit creates a process of the player program and is provided to restrict a file I/O access to the embedded content by a process created by performing hooking on a file I/O API of the created process to a file I/O API set by the engine code.

4.  (Original) The apparatus of claim 1, wherein the central processing unit, which executes the engine code, performs hooking on an OS API for creating a process, creates a 

5.  (Previously Presented) The apparatus of claim 1, wherein the active content further includes an execution format header, and the engine code includes a system engine code and at least one intention engine code, and
the active content header includes offsets and sizes of the system engine code and the at least one intention engine code.

6.  (Previously Presented) The apparatus of claim 4, wherein when the file read API is called by the created process, the central processing unit transmits a path of the embedded content loaded into the memory to the created process thereby enabling accessing the embedded content, upon satisfying a condition according to comparison between a read condition variable and a condition, corresponding the condition of the embedded content, embedded in the engine code through the execution of the file read API hooked by the engine code of the active content.

7.  (Original) The apparatus of claim 4, wherein the central processing unit provides other data to the created process instead of the embedded content loaded into the memory when the file write API is called by the created process.

8.  (Previously Presented) The apparatus of claim 5, wherein the at least one intention engine code and the system engine code are execution codes created by parsing an InML language document written in an intention markup language representing the condition, the intention, and an action at a time of dissatisfaction of the condition from the distributor for the embedded content.
 
9.  (Currently Amended) An active content creation apparatus, comprising:
a storage unit storing at least one content, an InML document, system engines, and intention engines, the InML document including a condition and an intention of a producer or distributor of active content for controlling a use of the active content with respect to DRM;
an engine code creation unit creating a system engine code and at least one intention engine code from the InML document using the system engines and the intention engines, the system engine code and the at least one intention code being configured to control a playback apparatus based on the condition and the intention; and
an active content creation unit creating the active content including the system engine code, the at least one intention engine code, the content of the storage unit, and an active content header;
wherein the active content is loaded into a memory of the playback apparatus according to an execution in the playback apparatus, and the content embedded in the active content is controlled to be executed by the intention engine code performed, and
wherein the at least one intention engine code and the system engine code included in the active content are execution codes created by parsing the InML document, the InML document being written in an intention markup language representing the condition, the intention, and an action at a time of dissatisfaction of the condition from a distributer for the embedded content.

10.  (Canceled) 

11.  (Currently Amended) The apparatus of claim 9, wherein the InML document includes a plurality of condition-intention items composed of the condition, the intention, and the action at the time of dissatisfaction of the condition, and
the engine code creation unit creates a plurality of intention engine codes capable of being executed independently in the playback apparatus from the plurality of condition-intention items.

12.  (Previously Presented) The apparatus of claim 9, wherein the active content further includes an execution format header, and
the active-content header includes offsets and sizes of the system engine code and the at least one intention engine code.


13.  (Currently Amended) An active content playback method executed in an apparatus having a central processing unit and a storage for storing active content including an active-
the method including loading the active content into a memory according to an execution request of the active content and controlling execution through a process of the player program of the embedded content loaded in the memory by executing an engine code included in the active content;
wherein the central processing unit, which executes the engine code, calls the player program by comparing a condition variable stored in the active content and a condition, corresponding the condition of the embedded content, embedded in the engine code to execute the embedded content loaded into the memory and modifies the condition variable to store modified active content in the storage.

14.  (Currently Amended) An active content creation method, comprising:
an engine code creation step of creating a system engine code and at least one intention engine code, the system engine code and the at least one intention code being configured to control a playback apparatus based on a condition and an intention of a producer or distributor of active content for controlling a use of the active content with respect to DRM, from an InML document including the condition and the intention, using system engines and intention engines; and
an active content creation step of creating the active content including the system 
wherein the active content is loaded into a memory of the playback apparatus according to an execution in the playback apparatus, and the content embedded in the active content is controlled to be executed by the intention engine code performed, and
wherein the at least one intention engine code and the system engine code included in the active content are execution codes created by parsing the InML document, the InML document being written in an intention markup language representing the condition, the intention, and an action at a time of dissatisfaction of the condition from a distributer for the embedded content.

Allowable Subject Matter


2.	Claims 1, 3-9, and 11-14 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 02/11/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
3.	The totality of each element and/or step in claims 1, 3-9, and 11-14 are not alluded to in the combined art of Reese and Lin. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Reese and Lin does not teach or suggest "a central processing unit loading the active content into the memory according to an execution request for the active content and controlling an execution through a process of the player program of the embedded content loaded into the memory by executing the engine code included in the active content; wherein the central processing unit, which executes the engine code, calls the player program by comparing a condition variable stored in the active content and a condition, corresponding the condition of the embedded content, embedded in the engine code to execute the embedded content loaded into the memory and modifies the condition variable to store modified active content in the storage" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Reese and Lin. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1, 3-9, and 11-14 under 35 USC §103. 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1, 3-9, and 11-14 are patentable.
7.	Claims 2, and 10 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436